Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Amendments made to claims 1-2, 5 and 12-13, the cancelation of claims 3-4 and 6, as well as the withdrawal of claims 15-20, as filed on February 23, 2022, are acknowledged. 
Applicant's arguments, see Remarks filed on February 23, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  The previous prior art rejections to the claim and its dependent claims, as set forth in the Office action mailed on November 29, 2021, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse (see Applicant’s reply filed on October 20, 2021).  Accordingly, claims 15-20 have been cancelled.


Reasons for Allowance
Claims 1-2, 5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on November 29, 2021, see Applicant's arguments filed on February 23, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a composition consisting of a first sulfonic acid compound and a second sulfonic acid compound, in combination with the list of other components as recited in the instant claim.  
Regarding claims 2, 5 and 7-14, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713